DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-16, 18-21 are allowed. 
	Renumbered as claims 1-20 for pending claims 1-16, 18-21.
	The present invention is directed to a non-transitory computer-readable recording medium containing instructions realizing a supporting program which supports control of a printer, an information processing apparatus and a printing method. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, a non-transitory computer-readable recording medium for an information processing apparatus, an operating system being installed in the information processing apparatus and a general-use printing program being implemented in the operating system, the information processing apparatus having a controller, the recording medium containing computer-executable instructions comprising a supporting program corresponding to a printer connected to the information processing apparatus, the supporting program causing, when executed by the controller, the information processing apparatus to perform: 
when a print execution command corresponding to a print instruction is received through the operating system;
determining whether a parameter contained in the print execution command satisfies a restriction condition; 
when the parameter contained in the print execution command satisfies the restriction condition, causing the operating system not to generate print data; and 
when the parameter contained in the print execution command does not satisfy the restriction condition, causing the operating system to generate print data based on the print instruction and transmit the print data to the printer.
The closest prior art, Kanno (US 2015/0248260 A1) in view of Hakozaki (US 2010/0302573 A1) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Kanno (US 2015/0248260 A1) discloses a external apparatus includes an image formation data generator to generate image formation data based on which a image formation apparatus is to form an image.
	Hakozaki (US 2010/0302573 A1) discloses information processing apparatuses, information processing systems and computer-readable storage media, and more particularly to an information processing apparatus and an information processing system that store a print job to be executed by an image forming apparatus, and to a computer-readable storage medium that stores a program for causing a computer to store a print job to be executed by the image forming apparatus.
However, Kanno (US 2015/0248260 A1) in view of Hakozaki (US 2010/0302573 A1) do not disclose “determining whether a parameter contained in the print execution command satisfies a restriction condition; 
when the parameter contained in the print execution command satisfies the restriction condition, causing the operating system not to generate print data; and 
when the parameter contained in the print execution command does not satisfy the restriction condition, causing the operating system to generate print data based on 
 	Independent claims 16 and 18 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 16 and 18 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-15, 19-21, the instant claims are dependent on allowable claim1 and thus allowable.
 Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANG N VO/           Primary Examiner, Art Unit 2672